Citation Nr: 1737904	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 22, 2016, and a rating in excess of 70 percent from June 22, 2016, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for nonobstructive coronary artery disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions in February 2011.  In the first decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective May 26, 2009.  In the latter decision, the RO granted service connection for nonobstructive coronary artery disease and assigned a 30 percent disability rating, effective June 8, 2009.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for PTSD and coronary artery disease.  The RO issued statements of the case (SOCs) pertinent to PTSD in April 2013 and pertinent to coronary artery disease in June 2013.  In May and July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) for PTSD and coronary artery disease, respectively. 

As the Veteran has disagreed with the initial ratings assigned following the award of service connection for PTSD and coronary artery disease, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2016, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In May 2016, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further action, to include obtaining outstanding treatment records and affording the Veteran contemporaneous VA examinations pertinent to each claim.

After accomplishing further action, in August 2016, the AOJ increased the assigned rating for PTSD to 70 percent, effective June 22, 2016.  However, inasmuch as a higher, 100 percent rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for this disability, as reflected on the title page, the Board has now characterized the appeal pertaining to this matter to reflect the staged ratings assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation).  

In August 2016, the AOJ continued to deny disability ratings higher than those already assigned for PTSD and nonobstructive coronary artery disease (as reflected by a supplemental statement of the case (SSOC)).

In a December 2016 rating decision, the RO continued the 70 percent rating assigned for PTSD and granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities , as well as basic eligibility to dependents' educational assistance (DEA), each effective August 1, 2016.

Thereafter, the AOJ returned the claims to the Board for further appellate consideration.

For reasons expressed below, the claims on appeal are, again, being remanded again to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

The Veteran seeks higher disability ratings than those assigned for PTSD before and since June 22, 2016, and for nonobstructive coronary artery disease.  In the prior Remand, the Board noted the claims file included a March 2016 treatment summary from the Trenton Vet Center and a log of the Veteran's attendance at individual and group therapy sessions for PTSD from October 2009 through March 2016.  Other than the report of a July 2010 intake assessment, the actual treatment records from the Vet Center had not been obtained.  The Board directed the AOJ to obtain from the Trenton Vet Center "the actual records of evaluation and/or treatment of the Veteran, including records of individual and group therapy, dated since October 2009."  The Board further instructed the AOJ to notify the Veteran and his representative of any records that could not be obtained, to explain the efforts taken to obtain them, and to describe further action to be taken.

However, a review of the claims file reveals that the development directed was not fully completed.  Notably, a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The AOJ received records from the Trenton Vet Center in July 2016.  The records consist of the July 2010 intake assessment that had previously been associated with the claims file, a January 2016 treatment plan, progress notes reflecting the Veteran's participation in individual and group counseling sessions in June 2016, and another log of the Veteran's attendance at individual and group counseling sessions from October 2015 through June 2016.  Unfortunately, although the new attendance log documents regular individual and group counseling visits, which may be pertinent to the Veteran's claim for an initial rating higher than 30 percent for PTSD prior to June 22, 2016 and higher than 70 percent since June 22, 2016, the AOJ appeared to take no further action to obtain the actual records of those visits.      

Accordingly, the Board must remand the claim to allow the AOJ to obtain the outstanding Vet Center treatment records pertinent to PTSD or to confirm whether such records do not exist, if applicable.

Similarly, in the prior Remand, the Board acknowledged the Veteran's testimony that he had received treatment from his private cardiologist, T. Ahmad, M.D., since December 2008, but observed that records from Dr. Ahmad dated from June 2010 to April 2015, and since March 2016 appeared be outstanding based on a review of the claims file.  In July 2016, the Veteran submitted additional treatment records from Dr. Ahmad dated in April 2012 and September 2015, and a March 2016 EKG graph.  It is unclear to the Board whether these records are complete.

Thus, the AOJ should give the Veteran another opportunity to submit any treatment records from Dr. Ahmad from June 2010 to April 2015, and since March 2016 (including any report interpreting the March 2016 EKG), and any additional information and/or evidence pertinent to each claims on appeal), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).  

As for VA records, the claims file includes VA treatment records from the Lyons and East Orange VA Medical Centers (VAMCs) and related clinics dated through November 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all records of treatment pertinent to PTSD and coronary artery disease from the Lyons and East Orange VAMCs and related clinics dating since November 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of each claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lyons and East Orange VAMCs and related clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran s dated since November 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Trenton Vet Center the actual records of evaluation and/or treatment of the Veteran since October 2009, including all progress notes or records of individual and group therapy, which are documented in attendance logs.  Follow the procedures of 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If actual records of individual and group therapy sessions do not exist beyond the attendance logs of record, or are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records-particularly, all records from T. Ahmad, M.D., dated from June 2010 to April 2015, and since March 2016 (including any report interpreting the March 2016 EKG).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for PTSD and for nonobstructive coronary artery disease in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether any, or any further, staged rating is appropriate.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

